Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022, has been entered.
 
Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of June 24, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment on September 1, 2022 (the “Amendment”), amending claims 1-4, 7, 10-13, 15, 19, and 20 and canceling claims 6, 9, 15, and 18 which resulted in an Advisory Action dated September 20, 2022, indicating non-entry of the Amendment.  Applicant then filed the RCE on September 21, 2022 requesting entry of the Amendment.  The present non-final Office Action addresses pending claims 1-5, 7, 8, 10-14, 16, 17, 19, and 20 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101 set forth in the Final Office Action have been fully considered but are unpersuasive and are therefore maintained.  While Applicant’s arguments with respect to the claim rejections under 35 USC 103 set forth in the non-final Office Action have been fully considered and are persuasive, new rejections under 35 USC 103 are set forth herein as necessitated by the Amendment.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 10-11 of the Amendment, Applicant takes the position that determining health triggering events by comparing heart rate and insulin levels of a patient to thresholds, determining heart rate and insulin abnormality processes based on the health triggering events, generating updated processes by inputting the processes into contextual AI processes, and aggregating the updated processes into a single sequence of actions cannot be practically performed in the human mind.  The Examiner disagrees.  
With the exception of inputting the information into “contextual AI algorithms,” the remaining steps can be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could practically in their mind (e.g., with pen and paper) compare a patient’s heart rate and insulin level to respective thresholds to determine “health triggering events”; determine various “contextual intelligent processes” including a “heart rate abnormality process” (e.g., certain exercises, contacting doctor, etc.) and an “insulin abnormality process” (e.g., certain diet, contacting doctor, etc.) based on the health triggering events; determine “updated” contextual intelligent processes including an “updated heart rate abnormality process” (e.g., rest for three hours, contacting ER, etc.) and an “updated insulin abnormality process” (e.g., different diet, contacting ER, etc.) based on the health triggering events, “event information” (e.g., weather, emergencies, etc.), and the original contextual intelligent processes; and aggregate the plurality of updated contextual intelligent processes into an “aggregated updated contextual intelligent process” comprising a single sequence of actions (e.g., rest for three hours, go to ER if heart rate still elevated, etc.), where the aggregated updated contextual intelligent process includes at least one new service (e.g., contacting the ER).  The limitation directed to inputting the information to “contextual AI algorithms” merely amounts to, at the claimed high level of generality, using computers or machinery as mere tools to perform the abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
With respect to the limitation directed to invoking the second API on the second computing platform, the Examiner agrees that this limitation cannot be practically performed in the human mind but nevertheless asserts that it merely amounts to instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
	At the bottom of page 11 of the Amendment, Applicant takes the position that the abstract idea is integrated into a “practical application” for all the reasons provided in the previous response dated June 7, 2022.  In response, the Examiner repeats all of the assertions made in the Final Office Action.
	At page 12 of the Amendment, Applicant takes the position that the claims provide a “practical application” of the at least one abstract idea because they apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  Specifically, Applicant asserts that determining health triggering events and generating updated contextual intelligent processes including an updated heart rate and insulin abnormality process are directed towards a particular treatment for a medical condition.  The Examiner disagrees at least because the claims do not recite what the updated heart rate and insulin abnormality processes amount to or entail and thus such limitations are not particular.  MPEP 2106.04(d)(2)(a).  Furthermore, invoking the second API only has a nominal or insignificant relationship to the at least one abstract idea (MPEP 2106.04(d)(2)(b)) and many of the additional limitations are mere extra-solution activity and field of use (MPEP 2106.04(d)(2)(c).
	At the bottom of page 12 of the Amendment, Applicant asserts that the Office states that the claim terms are conventional but that the amended claims are not well-understood, routine, or conventional as evidenced by the fact that the combination of recited features is not obvious over the prior art.  Notwithstanding that the analysis of eligibility is different than that for anticipation/obviousness, but the combination is obvious in view of the prior art as set forth in the rejection below.  
Furthermore, the Examiner never stated that all of the claim terms are “conventional” but only the limitations directed to receiving data which are conventional per Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016) and MPEP 2106.05(d)(II).  
	The 35 USC 101 rejection is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	On page 14 of the Amendment, Applicant takes the position that Dettinger does not disclose aggregating the various updated tasks/processes into an aggregated process that includes a single sequence of actions.  The Examiner disagrees.  Paragraph [0018] of Dettinger discusses how a care plan can include multiple care plan protocols addressing respective medical conditions and can include a set of specific tasks that the patient follows which can be divided into phases and schedules.  The various care plan protocols in the care plan for one patient collectively amount to a single sequence of actions while the various care plan protocols in a care plan for another patient collectively amount to another single sequence of actions.  Additionally or alternatively, due to the claim reciting the open-ended language “comprising a single sequence of actions,” the sequence of actions for each particular condition (e.g., heart rate or insulin abnormality) meets the claim limitation.  Stated differently, the actions for heart rate is one single sequence of actions, the action for insulin are another single sequence of actions, etc.	Applicant’s remaining arguments are moot in view of the new grounds of rejection set forth herein.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 8, 10-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-5, 7, and 8 are directed to a method (i.e., a process), claims 10-14, 16, and 17 are directed to a system (i.e., a machine), and claims 19 and 20 are directed to a non-transitory computer-readable medium (i.e., a manufacture).  Therefore, all of claims 1-5, 7, 8, 10-14, 16, 17, 19, and 20 are within at least one of the four statutory categories.  35 USC §101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:

A contextual intelligence system, comprising: 
a processor; and 
a non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate: 
obtaining, from a user device, health information comprising a heart rate of the user and an insulin level of the user;
determining a plurality of health triggering events based on comparing the heart rate of the user with one or more first thresholds and the insulin level of the user with one or more second thresholds;
obtaining event information associated with the user; 
determining, based on the plurality of health triggering events, a plurality of contextual intelligent processes, wherein the plurality of contextual intelligent processes comprises a heart rate abnormality process associated with the heart rate of the user and an insulin abnormality process associated with the insulin level of the user, wherein each of the plurality of contextual intelligent processes comprises a sequence of actions, and wherein the sequence of actions comprises invoking a first service indicating a first application programming interface (API) hosted on a first computing platform; 
retrieving one or more contextual artificial intelligence algorithms; 
inputting the plurality of health triggering events, the event information, and each of the plurality of contextual intelligent processes into the one or more contextual artificial intelligence algorithms to generate a plurality of updated contextual intelligent processes, wherein the plurality of updated contextual intelligent processes comprises an updated heart rate abnormality process and an updated insulin abnormality process;
aggregating the plurality of updated contextual intelligent processes into an aggregated updated contextual intelligent process comprising a single sequence of actions, wherein the aggregated updated contextual intelligent process comprises at least one new service indicating a second API hosted on a second computing platform that is different from the first computing platform; and 
performing the aggregated updated contextual intelligent process, wherein performing the aggregated updated contextual intelligent processes comprises invoking the second API hosted on the second computing platform.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because they are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a user could practically in their mind (e.g., with pen and paper) compare a patient’s heart rate and insulin level to respective thresholds to determine “health triggering events”; determine various “contextual intelligent processes” including a “heart rate abnormality process” (e.g., certain exercises, contacting doctor, etc.) and an “insulin abnormality process” (e.g., certain diet, contacting doctor, etc.) based on the health triggering events; determine “updated” contextual intelligent processes including an “updated heart rate abnormality process” (e.g., rest for three hours, contacting ER, etc.) and an “updated insulin abnormality process” (e.g., different diet, contacting ER, etc.) based on the health triggering events, “event information” (e.g., weather, emergencies, etc.), and the original contextual intelligent processes; and aggregate the plurality of updated contextual intelligent processes into an “aggregated updated contextual intelligent process” comprising a single sequence of actions (e.g., rest for three hours, go to ER if heart rate still elevated, etc.), where the aggregated updated contextual intelligent process includes at least one new service (e.g., contacting the ER).
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2-4, 7, 11-13, 16, and 20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 2, 11, and 20, these claims recite how the second API in the replaces the first API in the aggregated updated contextual intelligent process which again can be practically performed in the human mind (e.g., with pen and paper)(“mental processes”).  For instance, the determined sequence of actions including the first API can be written down on a piece of paper.  The user could then erase the first API and then write down the second API.
-In relation to claims 3 and 12, these claims recite how the new service is placed sequentially after the first service which again can be practically performed in the human mind (e.g., with pen and paper)(“mental processes”).
-In relation to claims 4 and 13, these claims recite how the aggregated update contextual intelligent process removes a third API from the sequence of actions which again can be practically performed in the human mind (e.g., with pen and paper)(“mental processes”).
-In relation to claims 7 and 16, these claims call for determining services within the aggregated update contextual intelligent process which again can be practically performed in the human mind (e.g., with pen and paper)(“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A contextual intelligence system, comprising: 
a processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), facilitate: 
obtaining, from a user device, health information comprising a heart rate of the user and an insulin level of the user (extra-solution activity as noted below, see MPEP § 2106.05(g));
determining a plurality of health triggering events based on comparing the heart rate of the user with one or more first thresholds and the insulin level of the user with one or more second thresholds;
obtaining event information associated with the user (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
determining, based on the plurality of health triggering events, a plurality of contextual intelligent processes, wherein the plurality of contextual intelligent processes comprises a heart rate abnormality process associated with the heart rate of the user and an insulin abnormality process associated with the insulin level of the user, wherein each of the plurality of contextual intelligent processes comprises a sequence of actions, and wherein the sequence of actions comprises invoking a first service indicating a first application programming interface (API) hosted on a first computing platform (mere field of use limitation as noted below, see MPEP § 2106.05(h); 
retrieving one or more contextual artificial intelligence algorithms (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
inputting the plurality of health triggering events, the event information, and each of the plurality of contextual intelligent processes into the one or more contextual artificial intelligence algorithms (using computers or machinery as mere tools to perform the abstract idea and merely reciting the idea of a solution as noted below, see MPEP § 2106.05(f)), to generate a plurality of updated contextual intelligent processes, wherein the plurality of updated contextual intelligent processes comprises an updated heart rate abnormality process and an updated insulin abnormality process;
aggregating the plurality of updated contextual intelligent processes into an aggregated updated contextual intelligent process comprising a single sequence of actions, wherein the aggregated updated contextual intelligent process comprises at least one new service indicating a second API hosted on a second computing platform that is different from the first computing platform (mere field of use limitation as noted below, see MPEP § 2106.05(h)); and 
performing the aggregated updated contextual intelligent process, wherein performing the aggregated updated contextual intelligent processes comprises invoking the second API hosted on the second computing platform (mere instructions to apply the above-noted at least one abstract idea, see MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above-identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor, computer-readable medium, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of obtaining user health and event information and retrieving contextual artificial intelligence algorithms, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation specifying how the sequence of actions includes invoking a first service in the form of a first API hosted on a first computing platform, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitations specifying how the health triggering event, the event information, and the one or more contextual intelligent processes are input into the one or more contextual artificial intelligence algorithms to generate the updated processes, the Examiner asserts that such limitations merely amount to, at the claimed high level of generality, using computers or machinery as mere tools to perform the abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how the at least one new service comprises a second API hosted on a second computing platform that is different from the first computing platform, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
	Regarding the additional limitation of performing the one or more updated contextual intelligent processes including invoking the second API hosted on the second computing platform, the Examiner submits that this limitation merely amounts to instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 10 and analogous independent claims 1 and 19 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 10 and analogous independent claims 1 and 19 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 5 and 14: These claims specify various types of user devices and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 7 and 16: These claims call for updating the contextual AI algorithms based on comparing determined and expected services which merely amounts to reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claims 8 and 17: These claims recite how the contextual AI algorithms include neural networks and that the updating is based on loss functions which merely amounts to reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the processor, computer-readable medium, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how the sequence of actions includes invoking a first service in the form of a first API hosted on a first computing platform, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitations specifying how the health triggering event, the event information, and the one or more contextual intelligent processes are input into the one or more contextual artificial intelligence algorithms to generate the updated processes, the Examiner asserts that such limitations merely amount to, at the claimed high level of generality, using computers or machinery as mere tools to perform the abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how the at least one new service comprises a second API hosted on a second computing platform that is different from the first computing platform, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
	Regarding the additional limitation of performing the one or more updated contextual intelligent processes including invoking the second API hosted on the second computing platform, the Examiner submits that this limitation merely amounts to instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to obtaining the user health, event information, and AI algorithms which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-5, 7, 8, 10-14, 16, 17, 19, and 20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0085927 to Dettinger et al. (“Dettinger”) in view of U.S. Patent App. Pub. No. 2018/0054710 to Gum (“Gum”), U.S. Patent App. Pub. No. 2020/0098464 to Velado et al. (“Velado”), and U.S. Patent App. Pub. No. 2015/0161351 to Scalpati (“Scalpati”):
Regarding claim 1, Dettinger discloses a method (Figure 4), comprising: 
obtaining, from a user device (mobile device 135 and/or sensor devices 140 in Figure 1) and by a contextual intelligence system (care plan management application 111 in Figure 1), health information comprising a heart rate of the user ... (sensor data 205 in Figure 2 including heart rate per [0029], [0031] and [0033]);
determining a plurality of health triggering events based on comparing the heart rate of the user with one or more first thresholds ([0029], [0038]-[0039], and [0053] discuss detecting when the heart rate exceeds a threshold which amounts to a “health triggering event”; furthermore, [0029] notes how the various sensor readings (e.g., heart rate, weight, blood pressure, etc.) can be compared to corresponding thresholds such that there would be a plurality of health triggering events) ...); 
obtaining, by the contextual intelligence system, event information associated with the user ([0034], [0037], [0051], and [0059] discuss how the care plan management application (contextual intelligence system) can receive information such as symptoms (event information) reported by patient; also, [0049] discusses how the care plan management application can identify past treatments of the patient (event information)); 
determining, by the contextual intelligence system and based on the plurality of health triggering events, a plurality of contextual intelligent processes, wherein the plurality of contextual intelligent processes comprises a heart rate abnormality process associated with a heart rate of the user..., wherein each of the plurality of contextual intelligent processes comprises a sequence of actions ([0031] discusses instructing a patient to sit down and rest for a period of time (“heart rate abnormality process” including a sequence of actions) when their heart rate satisfies the threshold condition while the end of [0022] discussing instructing the patient to rest, perform breathing exercises, and increase medication (“blood pressure abnormality process” including a sequence of actions) when their blood pressure exceeds the threshold; also, [0058] discusses how a care plan includes a set of tasks, etc. for treating conditions; for instance, in the case of performing the treatment regimen via instructing the patient to perform breathing exercises, the actions would include at least generating text describing the need to rest and perform breathing exercises, determining an email address/phone number/etc. of the patient’s mobile device, generating a message including the text, sending the message, etc.), and wherein the sequence of actions comprises invoking a first service... (event handler component 526 in Figure 5 invokes some first service in relation to the sequence of actions) hosted on a first computing platform (care platform server 500 of Figure 5); 
...
inputting, by the contextual intelligence system, the plurality of health triggering events, the event information, and plurality of contextual intelligent processes...to generate a plurality of updated contextual intelligent processes ([0023], [0034], and [0039]-[0041] discuss how the care plan can be changed (e.g., adding tasks) when biometric data exceeds a threshold value (health triggering event) and certain patient event information exists (e.g., symptoms, being sedentary, etc.) thus resulting in a plurality of updated contextual intelligent processes; for instance, [0023] discusses how the care platform can alert a care provider or emergency services), wherein the plurality of updated contextual intelligent processes comprises an updated heart rate abnormality process ([0041] discusses adding new tasks such as deep breathing exercises and increasing heart rate-lowering medication dosage)...;
aggregating, by the contextual intelligence system, the plurality of updated contextual intelligent processes into an aggregated updated contextual intelligent process comprising a single sequence of actions (the various updated tasks/processes are “aggregated” by virtue of being in the same the care plan per [0018]-[0023]; for instance, [0018]-[0023] discusses how a care plan can include various care plan protocols for addressing various patient conditions; the various protocols/tasks collectively amount to a “single sequence of actions”; additionally or alternatively, due to the claim reciting the open-ended language “comprising a single sequence of actions,” the sequence of actions for each particular condition (e.g., heart rate or insulin abnormality) meets the claim limitation; stated differently, the actions for heart rate is one single sequence of actions, the action for insulin are another single sequence of actions, etc.), wherein the aggregated updated contextual intelligent process comprises at least one new service (as noted in [0023], [0034], and [0039]-[0041], additional tasks/services (e.g., generating an instruction to the patient, contacting care providers or emergency services, etc.) are performed)... ; and 
performing, by the contextual intelligence system, the aggregated updated contextual intelligent process (as noted in [0023], [0034], and [0039]-[0041], additional tasks/services (e.g., generating an instruction to the patient, contacting care providers or emergency services, etc.) are performed/invoked),...
While Dettinger discloses measuring various physiological metrics of patient such as heart rate, blood pressure, weight, etc. ([0029]) and even discloses how care protocols can treat diabetes ([0018] and [0027]), Dettinger appears to be silent regarding the health information further including an insulin level of the user, where the plurality of health triggering events are also based on comparing the insulin level of the user with one or more second thresholds, where the plurality of contextual intelligent processes further include an insulin abnormality process associated with the insulin level of the user, where the plurality of updated contextual intelligent processes further includes an updated insulin abnormality process.
Nevertheless, Gum teaches ([0076]) that it was known in the healthcare informatics art to compare a user’s insulin level to a threshold to determine that the user’s insulin level has spiked (a “health triggering event” has occurred) and then to request user input and/or alert the user (perform an “insulin abnormality process associated with the insulin level of the user”) which advantageously facilitates informing the user of particular food/activities that may have a negative impact on the user’s health thereby leading to improved health outcomes ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the health information of Dettinger to further include an insulin level of the user whereby the plurality of health triggering events are also based on comparing the insulin level of the user with one or more second thresholds and the plurality of contextual intelligent processes further include an insulin abnormality process associated with the insulin level of the user as taught by Gum to advantageously facilitate informing the user of particular food/activities that may have a negative impact on the user’s health thereby leading to improved health outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Furthermore, as Dettinger already discloses generating a plurality of updated contextual intelligent processes based on the plurality of health triggering events, the event information, and plurality of contextual intelligent processes as discussed previously, then the plurality of updated contextual intelligent processes of the Dettinger/Gum combination would therefore also include an updated insulin abnormality process.
Furthermore, the Dettinger/Gum combination appears to be silent regarding retrieving, by the contextual intelligence system, one or more contextual artificial intelligence algorithms, whereby the plurality of health triggering events, the event information, and contextual intelligent processes are input into the one or more contextual artificial intelligence datasets to generate the plurality of updated contextual intelligent processes.
Nevertheless, Velado teaches ([0195]) that it was known in the healthcare informatics art to analyze by an artificial intelligence model (which includes artificial intelligence algorithms) patent measurement/event log data and contextual data to generate recommended changes to existing treatment processes/services (e.g., instructions to adjust the amount of insulin delivered to the patient per [0077], instructions of recommended activities to a patient to restore the patient’s glycemic condition per [0137], etc.) to improve patient outcomes while reducing the burden on the patient to perform patient specific analysis or adjustments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retrieved, by the contextual intelligence system, one or more contextual artificial intelligence datasets and then inputted the plurality of health triggering events, the event information, and the contextual intelligent processes into the one or more contextual artificial intelligence algorithms so as to generate the updated contextual intelligent processes in the system of the Dettinger/Gum combination as taught by Velado to improve patient outcomes while reducing the burden on the patient to perform patient specific analysis or adjustments and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Dettinger/Gum/Velado combination appears to silent regarding the first service including a first application programming interface (API) hosted on the first computing platform and the new service indicating a second API hosted on a second computing platform that is different from the first computing platform.
Nevertheless, Scalpati teaches (Figure 1 and [0039]- [0040]) and that it was known in the healthcare informatics art to utilize a client API 127 (first API) hosted on engine server 120 (first computing platform) to communicate with client computing device 150 and another API 104 (second API) of a pharmacy 102 (which is on some computing device of the pharmacy) to communicate with the pharmacy and which is different than the engine server 120 to advantageously facilitate communication with different computing devices that may have different protocols and/or desired information necessary for communication ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first service to have included a first API hosted on the first computing platform and for the new service to have indicated a second API hosted on a second computing platform (e.g., associated with emergency services) different than the first computing platform in the system of the Dettinger/Gum/Velado combination as taught by Scalpati to advantageously facilitate communication with different computing devices (e.g., with the user device for the service and with emergency services for the new service) that may have different protocols and/or desired information necessary for communication and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
As Dettinger already discloses invoking the updated/new services/processes ([0023], [0034] and [0039]-[0041] discloses that additional tasks/services (e.g., generating an instruction to the patient, contacting care providers, etc.) are performed/invoked) and as the updated contextual intelligent process thus include a new service that indicates the second API per the above combination with Scalpati, then the Dettinger/Gum/Velado/Scalpati combination discloses that the performing the aggregated updated contextual intelligent process includes invoking the second API hosted on the second computing platform.

Regarding claim 2, the Dettinger/Gum/Velado/Scalpati combination discloses the method of claim 1, further including wherein the second API replaces the first API within the aggregated updated contextual intelligent process ([0023], [0034], and [0039]-[0041] of Dettinger discuss how the care plan can be changed when biometric data exceeds a threshold value (health triggering event) and certain patient event information exists (e.g., symptoms, being sedentary, etc.), such as by changing (replacing) a task; as the processes/services include the first and second APIs, then the updating includes changing/replacing the first API in the aggregated updated contextual intelligent process with the second API).

Regarding claim 3, the Dettinger/Gum/Velado/Scalpati combination discloses the method of claim 1, further including wherein the at least one new service is ...within the aggregated updated contextual intelligent process ([0023], [0034], and [0039]-[0041] of Dettinger discuss how the care plan can be changed when biometric data exceeds a threshold value (health triggering event) and certain patient event information exists (e.g., symptoms, being sedentary, etc.), such as by adding a task (a new service) to the care plan; furthermore, the various updated tasks/processes are “aggregated” by virtue of being in the same the care plan per [0018]-[0023]; for instance, [0018]-[0023] discusses how a care plan can include various care plan protocols for addressing various patient conditions).
While the Dettinger/Gum/Velado/Scalpati discloses including the new service in the aggregated updated contextual intelligent process which could be sequentially before or after the first service, the Dettinger/Gum/Velado/Scalpati combination appears to be silent regarding specifically including the new service sequentially after the first service.
Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the new service sequentially after the first service because doing so amounts to choosing from a finite number of identified, predictable solutions (e.g., either before or after the first service) with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 4, the Dettinger/Gum/Velado/Scalpati combination discloses the method of claim 1, further including wherein the aggregated updated contextual intelligent process removes [a second service] from the sequence of actions of the heart rate abnormality process or the insulin abnormality process ([0023], [0034], and [0039]-[0041] of Dettinger discuss how the care plan can be changed when biometric data exceeds a threshold value (health triggering event) and certain patient event information exists (e.g., symptoms, being sedentary, etc.), such as by removing a task (second service) from the care plan, where the tasks can include instructing the patient to sit down and rest (“heart rate abnormality process”) in response to the heart rate being elevated per [0031]) 
However, the Dettinger/Gum/Velado/Scalpati combination, as specifically combined above, appears to be silent regarding the second service specifically being a third API.
Nevertheless, Scalpati teaches (Figure 1 and [0039]- [0040]) and that it was known in the healthcare informatics art to utilize various APIs 104, 108, 112 of various pharmacy computing systems to advantageously facilitate communication with different computing devices that may have different protocols and/or desired information necessary for communication ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second service to have been a third API in the system of the Dettinger/Gum/Velado/Scalpati combination as taught by Scalpati to advantageously facilitate communication with different computing devices that may have different protocols and/or desired information necessary for communication and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 5, the Dettinger/Gum/Velado/Scalpati combination discloses the method of claim 1, further including wherein the user device is an internet of things (IOT) sensor, a smart watch, or a mobile device (mobile device 135, body sensor 141, etc. of Dettinger are mobile devices).
	Regarding claim 10, Dettinger discloses a contextual intelligence system (Figure 1), comprising: 
a processor (the care platform server 110 of Figure 1 would include a processor; for instance, see CPU 505 in Figure 5); and 
a non-transitory computer-readable medium having processor-executable instructions (the care platform server 110 of Figure 1 would include memory; for instance, see memory 520 in Figure 5) stored thereon, wherein the processor-executable instructions, when executed, facilitate.
	The remaining limitations of claim 10 are disclosed by the Dettinger/Gum/Velado/Scalpati combination as discussed above in relation to claim 1.

Claims 11-14 are rejected in view of the Dettinger/Gum/Velado/Scalpati combination as respectively discussed above in relation to claims 2-5.

Claims 19 and 20 are rejected in view of the Dettinger/Gum/Velado/Scalpati combination as respectively discussed above in relation to claims 10 and 11.

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0085927 to Dettinger et al. (“Dettinger”) in view of U.S. Patent App. Pub. No. 2018/0054710 to Gum (“Gum”), U.S. Patent App. Pub. No. 2020/0098464 to Velado et al. (“Velado”) and U.S. Patent App. Pub. No. 2015/0161351 to Scalpati (“Scalpati”) as applied to claim 1 (in the case of claims 7 and 8) and claim 10 (in the case of claims 16 and 17), and further in view of U.S. Patent App. Pub. No. 2020/0357384 to Kim et al. (“Kim”):
Regarding claim 7, the Dettinger/Gum/Velado/Scalpati combination discloses the method of claim 1, further including determining services within the aggregated updated contextual intelligent process (again, [0023], [0034], and [0039]-[0041] of Dettinger discuss how the care plan can be changed (e.g., adding/changing tasks/services); such added changed tasks/services are thus determined in order to update the contextual processes); and 
updating the one or more contextual artificial intelligence algorithms ([0111] of Velado notes how the AI model can be retrained/updated; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retrieved, by the contextual intelligence system, one or more contextual artificial intelligence algorithms and then inputted the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence algorithms so as to update the contextual intelligent processes with the at least one new service and updated the AI model (one or more contextual AI algorithms) in the system of Dettinger as taught by Velado to improve patient outcomes while reducing the burden on the patient to perform patient specific analysis or adjustments and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007))...
However, the Dettinger/Gum/Velado/Scalpati combination appears to be silent regarding the updating of the one or more contextual AI algorithms being based on comparing the determined services from the aggregated updated contextual intelligent process with expected services.
Nevertheless, Kim teaches ([0060]-[0061]) that it was known in the healthcare informatics art to update connection weights in a neural network based on a loss function that calculates a loss between an actual output of the neural network and an expected output which advantageously increases the accuracy of the neural network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the updating of the one or more contextual AI algorithms in the system of the Dettinger/Velado/Scalpati combination to have been based on comparing the determined services from the aggregated updated contextual intelligent process with expected services as taught by Kim to advantageously increase the accuracy of the contextual AI algorithms, thereby leading to more relevant updated services and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 8, the Dettinger/Gum/Velado/Scalpati/Kim combination discloses the method of claim 7, further including wherein the one or more contextual artificial intelligence algorithms comprises one or more neural networks ([0096] of Velado notes that the artificial intelligence model can include various types such as neural networks; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retrieved, by the contextual intelligence system, one or more contextual artificial intelligence algorithms such as one or more neural networks and then inputted the health triggering event, the event information, and the one or more contextual intelligent processes into the one or more contextual artificial intelligence algorithms so as to update the contextual intelligent processes with the at least one new service in the system of Dettinger as taught by Velado to improve patient outcomes while reducing the burden on the patient to perform patient specific analysis or adjustments and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)), and wherein updating the one or more contextual artificial intelligence algorithms is based on one or more loss functions (as noted in [0060]-[0061] of Kim, the updating of the neural network is based on a loss function between the actual and expected output; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the updating of the one or more contextual intelligent datasets in the system of the Dettinger/Gum/Velado/Scalpati combination to have been based on a loss function that compares the determined services from the one or more updated contextual intelligent processes with expected services as taught by Kim to advantageously increase the accuracy of the neural network, thereby leading to more relevant updated services and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).
Claims 16 and 17 are rejected in view of the Dettinger/Gum/Velado/Scalpati/Kim combination as respectively discussed above in relation to claims 7 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686